FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForJanuary 18, 2011 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  The Royal Bank of Scotland Group plc 18 January 2011 RBS agrees sale of Priory Group to Advent International The Royal Bank of Scotland Group plc ("RBS") announces today it has reached agreement for the sale of the Priory Group to Advent International for an enterprise value of up to £925 million. After the settlement of outstanding debt, RBS expects to receive gross equity proceeds of up to £133 million in cash from the sale of its minority equity stake in the Priory Group. The sale of this legacy private equity asset marks further progress in the execution of the asset reduction element of RBS's strategic plan announced in February 2009. The sale remains subject to certain conditions and is expected to complete in Q1 2011. Contacts Richard O'Connor Head of Investor Relations +44 (0) 20 7672 1758 Michael Strachan Media Relations Tel: +44(0)131626 3997 END Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
